Citation Nr: 1815189	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic pain syndrome, claimed as fibromyalgia.


REPRESENTATION

The Veteran represented by:  Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1977, which included service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014, the Veteran testified before the undersigned Veterans Law Judge; a transcript has been associated with the claims file. 

In June 2015, the Board remanded this matter for further development; namely, to obtain relevant, outstanding VA treatment records and to obtain a VA medical opinion with respect to her service connection claim for migraine headaches, which were accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.






REMAND

The Veteran contends that her diagnosis of fibromyalgia is secondary to her service-connected chronic lumbar strain.  See November 2011 Report of General Information; April 2011 Veteran's Supplemental Claim. 

Previously, in a June 2015 decision, the Board found the August 2012 Fibromyalgia VA Examination Report was inadequate because the VA examiner's negative nexus opinion was limited to the issue of secondary service connection alone.  June 2015 Board Decision.  Thereafter, she was examined by the VA again in October 2015.  October 2015 Fibromyalgia VA Examination Report; October 2015 VA Medical Opinion.  While this VA examiner confirmed her diagnosis of fibromyalgia, the VA examiner proceeded to opine that it was "less likely than not that the fibromyalgia was [aggravated] by her active duty service."  However, there is no evidence of record establishing that her fibromyalgia pre-existed service to necessitate a nexus opinion discussing aggravation by service.  To the contrary, in support of the opinion, the VA examiner pointed to the diagnosis of fibromyalgia in 2000, well after her separation from service in April 1977.  

Assuming the VA examiner meant to opine that it was less likely than not the Veteran's fibromyalgia was caused by or otherwise related her service, the October 2015 VA Medical Opinion, is still deficient.  Although the VA examiner generally explained that fibromyalgia was a complex disease caused by central amplification of the peripheral nerve sensory signals so that normal sensations are perceived as painful, the VA examiner failed to address what led to the central amplification of the peripheral nerve sensory signals itself.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  More importantly, the VA examiner failed to address whether the chronic low back strain she began suffering in service was a manifestation of her fibromyalgia.

For the reasons above, the Board finds the October 2015 Fibromyalgia VA Examination Report is inadequate to adjudicate this claim and a remand is necessary to obtain an addendum VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once the VA undertakes to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant, outstanding treatment records from the Ann Arbor and Beckley VA Medical Centers as well as their affiliated facilities. 

2. Schedule the Veteran for an examination to determine the nature and etiology of her chronic pain syndrome, also claimed as fibromyalgia.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service, to include her complaints of low back pain in service, and explain why.

b. If it is not caused by or otherwise related to her active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated by her service-connected chronic lumbar strain.

The examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when proffering an opinion.

c. In rendering an opinion, the examiner is reminded that the lack of contemporaneous medical evidence is not necessarily fatal to the claim.  As such, the examiner should discuss her relevant lay statements of record and consider whether they present sufficient etiological evidence.

3. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

